Citation Nr: 1825690	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a right nephrectomy due to transitional cell carcinoma.

2.  Entitlement to service connection for a right nephrectomy due to transitional cell carcinoma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty from December 1982 to April 1983; July 2005 to October 2005; and March 2007 to June 2007.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2016.  A transcript of that hearing has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for a right nephrectomy due to transitional cell carcinoma (on the merits), hypertension, diabetes, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for a right nephrectomy due to transitional cell carcinoma was previously denied in a February 1996 rating decision.  The Veteran did not appeal the decision and it is therefore final.

2.  Evidence added to the record since the February 1996 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right nephrectomy due to transitional cell carcinoma.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right nephrectomy due to transitional cell carcinoma.  38 U.S.C. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1996 rating decision, the RO denied the Veteran's original claim of service connection for a right nephrectomy due to transitional cell carcinoma on the grounds that there was no nexus between the removal of the Veteran's right kidney due to cancer and a period of service.  The RO notified the Veteran of its decision and his appellate rights.  He did not initiate an appeal of the RO's decision within one year and no new and material evidence was received within a year.  38 C.F.R. § 3.156(b).  That decision became final.

Although the RO determined in a subsequent rating decision that new and material evidence sufficient to reopen the claim had been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  . Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service medical records, private treatment records from November 1993 to January 1996, August 1989 to July 1995, and August 1993 to April 1995.  Evidence added to the record since February 1996 includes post-service VA and private treatment and examinations, the Veteran's lay statements, and testimony before the undersigned VLJ.  

The Board finds that the recently submitted evidence, including the testimony indicating that his kidney failure had its onset on ACDUTRA or INACDUTRA, is new, in that the submissions were not previously considered.  The Board finds that the same evidence is material to the Veteran's claim because it relates to an unestablished fact necessary to substantiate the claim; that is, a possible nexus to qualified service.  Thus, for these reasons, the claim for service connection for a right nephrectomy due to transitional cell carcinoma.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a right nephrectomy due to transitional cell carcinoma is reopened.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claims for service connection.

The Veteran's claims file includes three DD-214s corresponding to three periods of active duty service: December 1982 to April 1983; July 2005 to October 2005; and March 2007 to June 2007.  However, the Veteran's service treatment records (STRs) do not contain enlistment and separation examinations for all periods of active duty.  The Veteran also had subsequent periods of ACDUTRA and INACDUTRA; however, the record is unclear as to the exact periods of ACDUTRA and INACDUTRA.  Therefore, on remand the AOJ must make, and document, attempts to obtain all outstanding active duty STRs, and dates and records of the Veteran's ACDUTRA and INACDUTRA periods of service. 

The Veteran's service connection claims for hypertension and diabetes must be remanded for further development to consider any outstanding records that must be obtained on remand and for adequate VA medical examinations.  

Regarding the Veteran's claim for service connection for diabetes the medical evidence of record, including a November 2011 line of duty report and a May 2013 VA examination, has raised the possibility that the Veteran's diabetes was a preexisting condition but it remains unclear.  Therefore, on remand the Veteran must be afforded a VA examination to determine whether diabetes was a condition that preexisted a period of active duty service or, alternatively, had its onset during an identified period of ACDUTRA or INACDUTRA.

Furthermore, the Veteran has not, to date, been afforded a VA examination for his hypertension.  Given the evidence of record, which includes ongoing treatment for hypertension and a September 1997 Department of the Air Force memorandum finding that the Veteran's blood pressure was 149/89 which was in excess of the maximum allowable blood pressure, the Board finds that the standards for a VA examination have been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his testimony before the undersigned VLJ the Veteran stated that the kidney failure that led to his right nephrectomy due to transitional cell carcinoma occurred when he was serving on "Title 32" orders.  The term ACDUTRA includes, among other things, certain full time duty in the Army National Guard.  ACDUTRA includes full-time duty with the Air National Guard of any State under sections 316, 502, 503, 504, or 505 of Title 32, or the prior corresponding provisions of law.  See 38 U.S.C. § 101(22)(C); 38 C.F.R. § 3.6(c).  As stated above, remand is required to confirm the Veteran's periods of ACDUTRA and INACDUTRA.  If it is confirmed that the Veteran had credible service that included the November 1993 diagnosis of transitional cell carcinoma of the right kidney he should be afforded a VA examination to determine whether the issue had its onset or was otherwise related to the Veteran's service.

Finally, regarding the Veteran's claim for service connection for bilateral foot disabilities the Board finds that the Veteran must be afforded a new VA examination.  The VA examiner must clarify the nature of the Veteran's claimed foot disabilities.  Furthermore, the VA examiner must an offer direct service connection opinion and, if the direct opinion is negative, an opinion on service connection for the disabilities of each foot secondary to his left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Using all available sources, obtain and associate with the Veteran's claims folder any outstanding service treatment records, specifically the Veteran's enlistment and separation examinations from his periods of active duty.

2.  The AOJ must take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran, to include obtaining military personnel records from the appropriate sources.  The specific dates of the Veteran's ACDUTRA and INACDUTRA service are required.  Specifically, confirm the Veteran's duty status during November 1993.

Document the efforts made to obtain this information.

3.  After confirming all duty dates, take all appropriate action to obtain any service treatment records relative to those periods.

4.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's diabetes.  The AOJ is specifically instructed to provide the examiner with all identified specific dates of ACDUTRA and INACDUTRA for the Veteran. Based on a review of the complete record, the examiner is requested to provide an opinion addressing the following:

(a)  As to the Veteran's diabetes opine as to whether the evidence of record clearly and unmistakably shows (i.e., it is undebatable) that the Veteran had diabetes that existed prior to his entry onto any period of active duty.  

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting diabetes was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation.

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or higher probability) that the Veteran's diabetes is etiologically related to the Veteran's active service?

(d)  If the answer to (c) is no, is it at least as likely as not (50 percent or higher probability) that the Veteran's diabetes had its onset during any period of ACDUTRA or INACDUTRA?

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.

5.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's hypertension.  The AOJ is specifically instructed to provide the examiner with all identified specific dates of ACDUTRA and INACDUTRA  Based on a review of the complete record, the examiner is requested to provide an opinion addressing the following:

(a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's hypertension is caused of aggravated by the Veteran's active service?

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher probability) that the Veteran's hypertension had its onset during any period of ACDUTRA or INACDUTRA?

The examiner must specifically address the September 1997 records from the Air Force regarding the Veteran's high blood pressure.  A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.

6.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's bilateral foot disability.  Based on a review of the complete record, the examiner is requested to provide an opinion addressing the following:

(a)  Clarify and diagnose any disability in the Veteran's right foot, and any disability of the left foot separate from his service-connected left ankle.

(b)  As to any diagnosed foot disability, is it at least as likely as not (50 percent or higher probability) that the disability is etiologically related to the Veteran's service, specifically his July 2008 service in support of Hurricane Dolly recovery?

(c)  If the answer to (b) is no, is it at least as likely as not (50 percent or higher probability) that any bilateral diagnosed foot disability was caused by the Veteran's service-connected left ankle disability?

(d)  If the answer to (c) is no, is it at least as likely as not (50 percent or higher probability) that any bilateral diagnosed foot disability was aggravated by the Veteran's service-connected left ankle disability?
The examiner must specifically comment on the November 2009, February 2010, and May 2012 VA examinations and findings. 

7.  If, and only if, the AOJ confirms the Veteran's November 1993 duty status as including ACDUTRA or INACDUTRA service, schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's right kidney cancer.  Based on a review of the complete record, the examiner is requested to provide an opinion addressing the following:

Is it at least as likely as not (50 percent or higher probability) that the Veteran's right kidney cancer had its onset during any period of ACDUTRA or INACDUTRA?

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.

8.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


